 In the Matter Of STANDARD BRANDS, INCORPORATED, EMPLOYERandTHE JOINT LOCAL EXECUTIVE BOARD OF CALIFORNIA, COMPOSED OFLOCALS 884, 888, 893, 896, AND 203, OF THE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. of L.andINTERNATIONAL UNION OF UNITED BREW-ERY,FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORKERS OFAMERICA, BREWERS AND MALTSTERS LOCAL UNION No. 7, C. I. O.Case No. 2O-RE_- 6.Decided December 44, 19!7Littler, Coakley, and Lauritzen, by Messrs. Robert LittlerandJohnB. Lauritzen,of San Francisco, Calif., for the Employer.P. H. McCarthy, Jr., and F. Nason O'Hara, by Messrs. P. H. M11c-Carthy, Jr.,and F.Nason O'Hara,of San Francisco, Calif., for theJoint Local Executive Board of the Teamsters and for Local No. 893of the Teamsters.Gladstein, Andersen, Resner, and Sawyer,byMr. Norman Leonard,of San Francisco, Calif., for Local No. 7 of the Brewery Workers.DECISIONANDORDERUpon a petition 1 duly filed, hearing in this case was held at SanFrancisco, California, on March 25, 26, and 31, and on April 1, 3, 21,and 22, 1947, before Robert E. Tillman, hearing officer.Prior to the hearing, at the hearing, and in its brief, Local No. 7of the Brewery Workers moved to dismiss the petition, alleging, insubstance, (1) that the petition was defective in that it failed, as re-quired by the Rules and Regulations, to contain a description of theappropriate unit or units and to state whether the Employer had con-tracts with any labor organizations and, if so, the expiration datesthereof; (2) that a contract between Local No. 7 of the BreweryWorkers and the Employer is a bar to this proceeding; and (3) thatthe unit proposed by Local No. 893 of the Teamsters is inappropriate1 The petition and other formal papers were amended at the hearing to disclose the cor-rect name of the competing labor organizations.75 N. L. R. B, No. 49.394 STANDARD BRANDS,INCORPORATED395for bargaining purposes. Inasmuch as Local No. 7 of the BreweryWorkers was fully apprised by the Board's Regional Director con-cerning the conflicting claims respecting the scope of the allegedappropriate unit and as to the contracts and the expiration datesthereof, we find that the defects alleged to exist in the petition werenot prejudicial to the interests of any parties herein.For reasonsdiscussed in Section3, infra,however, the motion to dismiss is herebygranted.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStandard Brands, Incorperated, a Delaware corporation with itsprincipal office at New York City, is engaged in the manufacture, proc-essing and distribution of food products on a Nation-wide basis.TheEmployer's manufacturing operations are divided into its SheffordDivision, its Chase & Sanborn Division, its Lowdon-Bowman Divi-sion, and its Fleishmann Manufacturing Division, the last of which isconcerned in these proceedings.Through its Fleishmann Manufacturing Division the Employeroperates plants for the manufacture of yeast and vinegar at Langdon,District of Columbia; Peekskill, New York; Pekin and Chicago, Illi-nois; Sumner, Washington; Dallas, Texas; Montgomery, Alabama;and Oakland, California. It also operates a plant for the manufactureof malt and malt syrups at Cincinnati, Ohio, and a trucking facility atBaltimore, Maryland.During the year 1946, for use at its Oakland, California, yeast plant,the only plant directly involved in this proceeding, the Employer pur-chased raw materials, consisting principally of molasses, phosphates,and ammonia, valued in excess of $50,000, of which 5 percent wasshipped from points outside California.During the same period, theEmployer shipped products manufactured at its Oakland yeast plant,valued in excess of $50,000, to points outside California.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Joint Local Executive Board of California, composed of Locals884, 888, 893, 896, and 203, of the International Brotherhood of Team- 396DECISIONSOF NATIONALLABOR RELATIONS BOARDsters, Chauffeurs,Warehousemen and Helpers of America, and Brew-ers,Maltsters, and Yeast Workers, Local No. 893, collectively called theTeamsters herein, are labor organizations affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Union of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America,2 Brewers and Maltsters LocalUnion No. 7, herein called Local No. 7 of the Brewery Workers, is alabor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III.THE ALLEGED APPROPRIATE UNIT; THE ALLEGED QUESTIONCONCERNING REPRESENTATIONThe Teamsters contends that employees at the Employer's Oakland,California, yeast and vinegar plant constitute a unit appropriate forbargaining purposes.Local No. 7 of the Brewery Workers contendsthat the bargaining history between the Employer and its employeeson a multi-plant basis makes the proposed unit inappropriate.TheEmployer takes no position as to the scope of the bargaining unit.The Employer's operations are, for administrative purposes, dividedfunctionally into divisions.The manufacturing division, headedby a vice president in charge of manufacturing, includes, in additionto its operating units, each of which manufactures a different line ofproducts, a purchasing division for the purchase of all raw materialsused in the Employer's various plants.'The operating unit withwhich we are alone concerned is the Fleishmann Manufacturing Di -vision, through which are administered the yeast, vinegar and maltplants which the Employer acquired in 1929 from the FleishmaniCompany when the latter discontinued operations as a manufacturingconcern.The yeast and vinegar plants presently operated by theEmployer'sFleishmannManufacturingDivision are located atLangdon, District of Columbia; Peekskill, New York; Pekin andChicago, Illinois; Sumner, Washington; Dallas, Texas; Montgomery,Alabama; and Oakland, California.The operations of the Fleishmann Manufacturing Division aresupervised by a general production manager located in New YorkCity.Each of its yeast and vinegar plants is in the charge of a plantmanager, who, subject to the ratification of the general office, may2The name of this labor organization also appears in the record as Inteinational Unionof United Brewery,Flour. Cereal and Soft Drink Woikeis of America. The change ofname occurred in September 1946.3Approximately 5 percent of the raw materials used,consisting of minor items,are pur-chased locally at the respective plants as needed. STANDARD BRANDS, INCORPORATED397negotiate and sign local collective bargaining agreements, and mayexercise some discretion in labor relations matters.All hiring anddischarge of production and maintenance employees is done at theindividual plants, where complete personnel files for such employeesare kept.There is no exchange of employees among plants.The geographical separation of the Employer's yeast and vinegarplants, the lack of interchange of rank and file personnel, and theother circumstances set forth above, indicate that, despite the inte-grated nature of the Employer's administration of the yeast andvinegar plants of its Fleishmann Manufacturing Division, the opera-tion of the Oakland plant is relatively autonomous and employees atthe plant might constitute a separate bargaining unit.Local No. 7of the Brewery Workers, however, contends that the past bargaininghistory between the Employer and the Brewery Workers precludesthe establishment of a separate bargaining group for employees atthe Oakland plant at this time.Between 1918 and 1929, Fleishmann Company, the Employer'spredecessor in the operation of the yeast and vinegar plants with whichwe are concerned herein, had collective bargaining agreements withInternational Union of United Brewery, Flour, Cereal and Soft DrinkWorkers of America, called the Brewery Workers herein. The agree-ments consisted of one collective bargaining contract for all the yeastand vinegar plants, additional local agreements covering conditionsof employment not touched upon in the national agreement, and aseparate agreement for the Cincinnati, Ohio, malt plant.Beginning in 1929, when it absorbed Fleishmann Company, the Em-ployer continued the Fleishmann Company's contractual relations withthe Brewery Workers with respect to both the national agreement andthe several supplementary local agreements covering all yeast andvinegar plants of its Fleishmann Manufacturing Division.The na-tional agreements included provisions covering union security, prefer-ential hiring, arbitration, working hours, and causes for discharge, anda further clause providing that local agreements as to wage scales forthe various plants covered should be entered into and "become part ofthis agreement."The local agreements entered into pursuant to thisclause 4 provided for wages, vacations, seniority, reinstatement aftermilitary service, and similar matters.Pursuant to custom, and to aclause in the national agreement of August 1945, between the Employerand the Brewery Workers, an agreement for the Oakland yeast plantwas executed by the Employer and Brewers and Maltsters Local Union4Other local agreements with various craft unions were executed in the Employer's nameby plant managers of particular plants, including the Oakland plant, for craft employeeswithin their respective jurisdictions. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 7 of the Brewery Workers, effective January 1, 1946, which by itsterm expiresAugust 15, 1947. The last national agreement executed bythe Employer and the Brewery Workers by its terms expires August1947.5From 1887 until 1941, when it was suspended, the Brewery Workerswas affiliated with the American Federation of Labor. It remainedunaffiliated for the next 5 years. In the spring of 1946, however, theBrewery Workers determined to submit to its membership the questionof whether it should affiliate with the Congress of Industrial Organi-zations.Although the majority of the membership as a whole votedfor such affiliation, the membership of its four California locals, in-cluding Local No. 7, among whose members were employees at theEmployer's Oakland plant, indicated their opposition.The affiliationof the Brewery Workers With the Congress of Industrial Organiza-tions was accomplished on July 18, 1946.On July 25, 1946, never-theless, the officers of the four California locals, which had actedjointly for many years as the Joint Local Executive Board of Cali-fornia, executed an affiliation agreement with the International Broth-erhood of Teamsters, Chaffeurs,Warehousemen and Helpers ofAmerica, which thereupon chartered the Brewers, Maltsters and YeastWorkers, Local No. 893, of the Teamsters, for the dissident members ofLocal No. 7.6 Thus Local No. 893 of the Teamsters seeks the establish-ment of a separate unit for employees at the Oakland plant, whichLocal No. 7 of the Brewery Workers opposes.In the absence of bargaining history among employees of the Em-ployer, it would appear that employees at the Oakland plant mightproperly constitute a bargaining unit apart from the employees at theother plants of the Employer.From the facts set forth above, how-ever, it is clear that collectivebargaininghas been carried on for along term ofyears in aunit consisting of the employees of all theyeast and vinegar plants.The local agreements between local labororganizations7and the Employer on local plantissues arenot incon-sistent with bargaining on the more comprehensive and Nation-wide5In listing the particular plants coveted, this national agreement omits the Oaklandplant but contains the following clause concerning it "the signing of this agreement shallnot affect that supplementary agreement signed by San Francisco Local Union No. 7 andthemanager of the Oakland, California plant, which expnes August 14, 1947 "6The dissident members of the other three California locals received charters as LocalNos 884,888, 896 and 203(the membership of one local received two charters) and asconstituent locals of the Joint Local Executive Board of the Teamsters, are parties to thisproceeding7 It is true that local agreements for the different groups of craftsmen excluded from theproduction and maintenance units of the various plants covered by the contracts with theBrcweiyWorkers have been executed with craft unionsHowever, such local variationsrespecting fringe classification are not material.Matter of Bethlehem-Fairchild Shipyard,Incorporated,58 N. L. R.B. 579. STANDARD BRANDS, INCORPORATED399basis.Manifestly, it would be unrealistic for the parties to attemptto make uniform national provisions on all subjects with no allowancefor variation to take into account purely local conditions.Inasmuchas we have frequently held that where, as here, there has been a longcontinued bargaining history 8 among employees at like plants 9 onthe basis of a multi-plant unit a unit limited to employees of oneof such plants is not appropriate for purposes of collective bar-gaining 10 we are of the opinion that a unit limited to employees ofthe Oakland yeast plant is inappropriate.Accordingly, we find that no question affecting commerce has arisenconcerning the representation of the employees of the Employer ina unit appropriate for the purposes of collective bargaining.ORDERUpon the basis of the above findings of fact and the entire record inthe case, it is hereby ordered that the petition for investigation andcertification of representatives of employees of Standard Brands, In-corporated, Oakland, California, filed by Standard Brands, Incorpo-rated, be, and it hereby is, dismissed.MEMBERSMURDOCKand GRAY, took no part in the consideration ofthe above Decision and Order.8As noted in a recent case,«e do not consider multi-plant bargaining a controlling factorin the determination of the unit where such bargaining was for a short period of time andwas preceded by years of bargaining on a single plant basis.Matter of Lever BrothersCompany,74 N. L.R. B 628.°Cf.Matter of Standard Brands, Incorporated,Baltimore Trucking Operation of TheFleishmann Manufacturing Division,72N. L. R. B. 181.10Matter of Western Electric Company, Incorporated,47 N.L. R. B 1457;Matter ofClarksburg Paper Company,64 N. L.R. B. 1319 ; andMatter of Spencer Cardinal Corpora-tion,74 N. L. R. B. 528.